REVISED MAY 28, 2008
       IN THE UNITED STATES COURT OF APPEALS of Appeals
                                       United States Court
                FOR THE FIFTH CIRCUIT           Fifth Circuit

                                                              FILED
                                                              May 9, 2008

                               No. 06-30840              Charles R. Fulbruge III
                                                                 Clerk


MAUREEN O'DWYER; HAROLD JOSEPH GAGNET; SALLY EGERTON
RICHARDS; STEPHANIE PORTER, doing business as Interior Specialties LLC;
SHEILA JORDAN JORDAN; ET AL

                                        Plaintiffs - Appellants
v.

UNITED STATES OF AMERICA, through its agencies & instrumentalities the
United States Army Corps of Engineers and the Federal Emergency
Management Agency (a/k/a FEMA); KATHLEEN BLANCO, Louisiana State
Governor, both individually & in her elected capacity; LOUISIANA STATE; RAY
NAGIN, Mayor, both individually & in his elected capacity; NEW ORLEANS
CITY; EDDIE COMPASS, Chief of police, both individually & in his appointed
capacity; EDDIE JORDAN, District Attorney, both individually & in his
appointed capacity; JIM HUEY, President of Orleans Parish Levee Board, both
individually & in his official capacity; ORLEANS PARISH LEVEE BOARD; RAY
NAGIN, Orleans Parish Sewerage & Water Board, both individually & in his
capacity; CRIMINAL SHERIFF FOR THE PARISH OF ORLEANS; CLERK OF
COURT, PARISH OF ORLEANS, CRIMINAL DISTRICT; UNIDENTIFIED
PARTIES; ORLEANS PARISH SEWERAGE AND WATER BOARD; AARON
BROUSSARD, individually & in his capacity as President for the Parish of
Jefferson; JEFFERSON PARISH; KIMBERLY WILLIAMSON BUTLER, Clerk
of Court, Orleans Parish Criminal District Court; EUSTIS ENGINEERING
COMPANY INC; MODJESKI & MASTERS INC; C RAY NAGIN, Honorable
Mayor, sued as Ray Nagin; EDWIN COMPASS, III, former Superintendent of
Police, sued as Eddie Compass; ORLEANS LEVEE DISTRICT, Board of
Commissioners, sued as Orleans Parish Levee Board; ST PAUL FIRE &
MARINE INSURANCE CO; LOUISIANA DEPARTMENT OF
TRANSPORTATION AND DEVELOPMENT; SEWERAGE AND WATER
BOARD OF NEW ORLEANS; B & K CONSTRUCTION COMPANY INC; BURK
KLEINPETER, INC; CSX TRANSPORTATION INC; GEOTECH, INC;
                                         No. 06-30840

PITTMAN CONSTRUCTION                         CO,     INC;      WASHINGTON             GROUP
INTERNATIONAL INC

                                                     Defendants - Appellees



                      Appeal from the United States District Court
                         for the Eastern District of Louisiana
                                     2:05-CV-4181


Before DAVIS and SOUTHWICK, Circuit Judges, and CLARK, District Judge.*
PER CURIAM:**
       Hurricane Katrina slammed against parts of the Louisiana and
Mississippi Gulf coasts on August 29, 2005. New Orleans suffered serious
flooding. Plaintiffs filed suit against numerous defendants, including the United
States, the State of Louisiana, and local governmental and private entities.
Plaintiffs sought payment for personal injury and property damage caused by
the flooding in New Orleans. The essence of the claims is that the decisions
made by governing officials in all levels of federal, state, and local government
caused the Plaintiffs to be exposed to tragic conditions such as deprivation of
food and water following the storm.
       As this litigation developed, a magistrate judge allowed the Plaintiffs to
file numerous amended complaints but after the eleventh amended complaint,
warned that would be the last unless good cause was shown. Subsequently,
Plaintiffs were not allowed to file a twelfth amended complaint to assert claims
in admiralty. After the latest amendment was rejected, those same allegations


       *
           District Judge of the Eastern District of Texas, sitting by designation.
       **
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                                 2
                                  No. 06-30840

became the basis of a separate lawsuit filed by the Plaintiffs. Claims against
governmental entities were then dismissed. Some of the governmental party
defendants were severed and are not involved in this appeal. See Arcement v.
Broussard, 225 F. App’x 303 (5th Cir. 2007) (affirming the dismissal of claims
against Aaron Broussard and Jefferson Parish for lack of jurisdiction).
      The tort claims against the United States were dismissed for lack of
jurisdiction because Plaintiffs failed to exhaust administrative remedies.
Exhaustion is required before bringing a Federal Tort Claims Act suit. Gregory
v. Mitchell, 634 F.2d 199, 203-204 (5th Cir. 1981). Proceedings against various
private entities continue in district court. The appeal from the dismissal of the
United States is therefore interlocutory. The Plaintiffs argue that a statute
applies that allows appeals from interlocutory decrees that resolve the rights
and liabilities of parties in admiralty cases. 28 U.S.C. § 1292 (a)(3). The appeal
here is from the dismissal of the right to file a twelfth amended complaint to add
an admiralty claim. The denial of a motion seeking leave to file this amended
complaint does not resolve rights and liabilities. Indeed, the claims are now part
of a separate lawsuit. The interlocutory appeal from the denial of the twelfth
amended complaint and the dismissal of the United States is dismissed.
      The constitutional claims against the state and local governmental entities
and their officials were dismissed for lack of subject matter jurisdiction and for
failure to state an adequate claim for civil rights violations. The district court
declined to exercise supplemental jurisdiction over the remaining state law
claims and entered a Rule 54(b) judgment.          Plaintiffs have not made a
sufficiently clear allegation that the defendant governmental entities and
officials violated the Plaintiffs’ constitutional rights. See Freeman v. Gore, 483
F.3d 404, 410 (5th Cir. 2007). The district court properly dismissed these claims
and refused to exercise supplemental jurisdiction over the state law claims.



                                        3
                                 No. 06-30840

      We DISMISS the interlocutory appeal and AFFIRM the dismissal of the
claims against the state and local governments and their officials.




                                       4